Case 6:19-cv-02168-RBD-LRH Document 1-2 Filed 11/14/19 Page 1 of 2 PagelID 16

~

 
    

866-265-9205

Document 1-2 Filed 11/14 age 2 of 2 PagelD 17

   

Dominican

 

> Days All Inclusive in our 5 Star Resort

just $149 per pe
90% o

24 months to use

Your choice of Costa Rica , Dominican Republic or
Cancun, Cabo San Lucas, Puerto Vallarta, or Isle of
Loreto

Enjoy Unlimited Meals and Drinks, Free Scuba
Lessons, Free Kayaks, Free Bicycles , Free Nightly
Entertainment and Free Tennis and more -

Bonus 5 Days in Orlando Florida

 

rson

 

 

 

LOS CABOS
Oi ddr Glédibution list, please call 1-888-997-4780

Recerved Time Mat
